244 F.2d 951
Frank BARLET, Petitioner-Appellant,v.R. W. ALVIS, as Warden, Ohio Penitentiary, et al., Respondent-Appellee.
No. 13005.
United States Court of Appeals Sixth Circuit.
May 31, 1957.
Rehearing Denied May 20, 1957.

John Brown, Cincinnati, Ohio, for appellant.
William Saxbe, Atty. Gen., of Ohio, John W. Shoemaker and William M. Vance, Columbus, Ohio, for appellee.
Before ALLEN, MARTIN and MILLER, Circuit Judges.
PER CURIAM.


1
Frank Barlet appeals from denial by the United States District Court of his petition for writ of habeas corpus. He avers that his constitutional rights had been violated in his trial in the Common Pleas Court of Hamilton County, Ohio. Among other things, he alleged gross and prejudicial conduct of the prosecuting attorney which, he said, was concurred in and condoned by the trial judge.


2
The United States District Court afforded him a hearing with full opportunity to show wherein his constitutional rights had been violated. This he utterly failed to do. The attorney who had represented petitioner-appellant at the trial in the State court had been chosen by him; and no showing has been made that the attorney failed to represent him properly, or that he exhibited any lack of skill in doing so. Whether the attorney made mistakes of judgment in conducting the defense is immaterial. The Supreme Court of Ohio has held recently that the remedy for denial of a fair trial on the ground of the inefficiency of counsel is by appeal and not by habeas corpus proceedings, where the court had jurisdiction of the crime and of the person. McConnaughy v. Alvis, 165 Ohio St. 102, 133 N.E.2d 133.


3
Here, the court had jurisdiction, both of the crime and of the person of the petitioner. Accordingly, the judgment of the district court denying the petition for writ of habeas corpus is affirmed.


4
It is so ordered.